                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK


JASON CRUMRINE, Individually and On         Case No. 1:19-cv-05777-FB-JO
Behalf of All Others Similarly Situated,

                              Plaintiff,

               v.

VIVINT SOLAR, INC., DAVID
BYWATER, and DANA RUSSELL,

                              Defendants.



             PROOF OF SERVICE OF SUMMONS AND COMPLAINT
 Attorney or Party without Attorney:                                                                              For Court Use Only
 GLANCY PRONGAY & MURRAY LLP
 LESLEY F. PORTNOY
 230 Park Ave., Suite 530
 New York, NY 10168
   Telephone No: (212) 682-5340

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff Jason Crumrine

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK
            JASON CRUMRINE, Individually and
     Plaintiff:
            On Behalf of All Others Similarly Situated,
 Defendant: VIVINT SOLAR, INC., DAVID BYWATER, and DANA RUSSELL,

           PROOF OF SERVICE                   Hearing Date:             Time:            Dept/Div:    Case Number:
                                                                                                      19CV5777


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action, Complaint

3.    a.    Party served:    VIVINT SOLAR, INC.
      b.    Person served:   ALBERT DAMONTE, INTAKE SPECIALIST, CT CORPORATION SYSTEM, REGISTERED AGENT
                             [Served under F.R.C.P. Rule 4.]

4.    Address where the party was served:        818 W. 7th Street, Suite 930, Los Angeles, CA 90017

5.    I served the party:
      a. By personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Thu, Nov 21 2019 (2) at: 02:55 PM


6. Person Who Served Papers:
   a. Douglas Forrest (5141, Los Angeles)                                           d. The Fee for Service was: $48.40
   b. FIRST LEGAL
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                11/22/2019
                                                                                    (Date)                               (Signature)




                                                                     PROOF OF                                                            4008752
                                                                      SERVICE                                                          (4199195)
                                    PROOF OF SERVICE

       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old.

       On January 7, 2020, I served true and correct copies of the foregoing document, by

posting the document electronically to the ECF website of the United States District Court for

the Eastern District of New York, for receipt electronically by the parties listed on the Court’s

Service List.

       I affirm under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct. Executed on January 7, 2020.



                                                      s/ Gregory B. Linkh
                                                      Gregory B. Linkh
